Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This EXECUTIVE AGREEMENT (the “Agreement”) dated as of March 10, 2011, by and
between MRV Communications — Boston Division, Inc., a Massachusetts corporation
(the “Company”), and Barry Gorsun (the “Executive”).

 

RECITALS

 

WHEREAS, the purpose of this Agreement is to ensure that the Company will
receive the continued dedication, loyalty, and service of, and the availability
of objective advice and counsel from, the Executive notwithstanding the
possibility, threat or occurrence of a corporate transaction or other event that
might eliminate the Executive’s employment with the Company; and

 

WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of the Company and its stockholders to provide the Executive with an
incentive to continue his employment and to motivate the Executive to maximize
the value of the Company for the benefit of its stockholders.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this Agreement, and other good and valuable consideration
the receipt and sufficiency of which are acknowledged, the parties agree as
follows:

 

1.                                      Position; Duties and Responsibilities;
Other Activities.

 

1.1                               Position; Duties and Responsibilities.  While
the Executive is employed by the Company, he will serve as the President of the
Company and will report to the Chief Executive Officer of MRV
Communications, Inc., the sole stockholder of the Company (the “Parent”).  The
Executive will have such duties and responsibilities as are commensurate with
his position and such other duties and responsibilities commensurate with his
position as are from time to time assigned to him by the Parent.

 

1.2                               Other Activities. While the Executive is
employed by the Company, he will devote his full business time, energy and skill
to the performance of his duties and responsibilities hereunder, provided the
foregoing will not prevent him from (a) serving as a non-executive director on
the board of directors of non-profit organizations and, with the prior written
approval of the Parent, other companies, (b) participating in charitable, civic,
educational, professional, community or industry affairs or (c) managing his and
his family’s passive personal investments; provided such activities individually
or in the aggregate do not interfere or conflict with his duties and
responsibilities hereunder or create a potential business or fiduciary conflict.

 

--------------------------------------------------------------------------------


 

2.                                      Compensation.

 

2.1                               Base Salary and Bonus.  The Executive’s
biweekly rate of pay will be $8,846.15, which expressed on an annualized basis
would be equivalent to $230,000, which is subject to change at the Company’s
sole discretion.  Further, the Executive will participate in the MRV Incentive
Compensation Plan for 2011 with a target bonus of 45%, which target and plan in
future years are subject to change at the Company’s sole discretion.

 

2.2                               Benefits and Fringes.

 

(a)                                  General.  While the Executive is employed
by the Company, he will be entitled to such benefits and fringes, if any, as are
generally provided from time to time by the Company to similarly situated
executives at a level commensurate with his position, subject to the
satisfaction of any eligibility requirements.   Notwithstanding the foregoing,
the Company may modify or terminate any employee benefit plan at any time.

 

(b)                                 Payment of Accrued Amounts.  Upon
termination of the Executive’s employment for any reason, except as provided in
Section 3, the Company will have no obligations to the Executive under this
Agreement other than to pay or provide, to the extent not theretofore paid or
provided, (1) any accrued and unpaid base salary through the date of termination
of employment in accordance with the Company’s payroll practices, (2) any
accrued but unused vacation in accordance with Company policy, (3) reimbursement
for any unreimbursed business and entertainment expenses incurred through the
date of the Executive’s termination of employment in accordance with Company
policy, and (4) any other amounts and benefits the Executive is entitled to
receive under law or under any employee benefit plan or program, or equity plan
or grant in accordance with the terms and provisions of such plans, programs,
equity plan and grants (collectively, “Accrued Benefits”).

 

3.                                      Compensation upon Termination.

 

3.1                               Termination at the Company’s Convenience.  In
the event of a Separation from Service of the Executive requested by the
Company, within 60 days after the Executive’s Separation from Service, subject
to Section 5 below, the Company shall pay to the Executive a lump sum cash
payment equal to the aggregate amount of six months of the Executive’s base
salary as in effect immediately prior to the Separation from Service.

 

3.2                               Termination after a Change of Control.  In the
event of a Separation from Service (as defined below) of the Executive during a
Change of Control Period (as defined below) of the Company, the Company shall
pay to the Executive a lump sum cash payment equal to the aggregate amount of 12
months of the Executive’s base salary as in effect immediately prior to the
Separation from Service or, if higher, immediately prior to the Change of
Control (in either case, the “Base Salary”) within 60 days after the Executive’s
Separation from Service, subject to Section 3 below.  For clarification, payment
to Executive under this Section 3.2 is inclusive of any payment under
Section 3.1, and there shall not be additional payment under Section 3.1.

 

--------------------------------------------------------------------------------


 

3.3                               Bonus and Accelerated Vesting.  The Company
shall pay to the Executive a lump sum cash payment equal to 12 months of his
base salary, and the Executive shall vest in full in any unvested grants of
stock options, restricted stock, restricted stock units or other equity awards
previously received, upon the occurrence of a Change of Control. Notwithstanding
provisions in the equity grant agreements regarding expiration upon termination
of employment, the grants shall not expire until the sooner of a) three years
from the date of the Change of Control and b) the expiration date of the equity
grant.  All such vested awards shall be administered and, as applicable, paid in
accordance with the terms of the governing plan or program; provided, however,
that if any such equity award is subject to Section 409A (as defined below), the
provisions of this Section 1.4 will not result in the immediate payment of such
award if such payment would result in the imposition of tax, interest and/or
penalties upon the Executive under Section 409A, in which case such payment
shall be made at the earliest time such payment can be made without resulting in
the imposition of tax, interest and/or penalties upon the Executive under
Section 409A.

 

3.4                               COBRA.  In the event of a Separation from
Service of the Executive pursuant to Sections 3.1 or 3.2, the Company shall pay
in full the COBRA premiums (or their equivalent for a supplemental Medicare
policy at the Executive’s election) for the Executive for a 12-month period
beginning on the first of the month following the Separation from Service, or
until the Executive becomes eligible for coverage under the group health plan of
another employer, whichever happens first.

 

4.                                      Definitions.

 

4.1                               Separation from Service.  “Separation from
Service” means the Executive’s “separation from service” (within the meaning of
Section 409A (as defined below)) from the Company occurring as a result of the
Executive’s termination of employment either: (a) by the Company without Cause
(as defined below); or (b) by the Executive with Good Reason (as defined
below).  Termination of the Executive’s employment under any other circumstances
shall not constitute a Separation from Service for purposes of the Executive’s
eligibility to receive payments and benefits under this Agreement.

 

4.2                               Cause.  “Cause” is determined by the Parent
and is defined as the Executive’s (a) willful failure to perform the material
duties of the Executive’s position after receiving written notice of such
failure and being given reasonable opportunity to cure such failure; (b) willful
misconduct injurious to the Company; or (c) conviction of, or plea of nolo
contendere to, a felony or any other crime involving moral turpitude.  No act or
failure to act on the part of the Executive shall be considered “willful” unless
it is done or omitted to be done in bad faith or without reasonable belief that
the action or omission was in the best interest of the Company.

 

4.3                               Good Reason.  “Good Reason” shall mean,
without the Executive’s written consent: (a) a material diminution in the
Executive’s duties or responsibilities; (b) the Executive’s base salary is
reduced by greater than 15%; or (d) the Executive experiences in any year a
reduction in the target ratio of the Executive’s annual short-term incentive
compensation, bonus or other such payments to base compensation greater than
15%, or a change in the method of calculation of the Executive’s annual
short-term incentive compensation, bonus or other such payments that results in
a reduction of the Executive’s target annual short-term incentive compensation,
bonus or other such payments to base compensation greater than 15%, unless such
reductions are due to an increase in base compensation.  Notwithstanding the
above, any reduction in base salary, annual short-term incentive compensation,
bonus or other such payments that affects substantially all U.S. employees,
shall not constitute Good Reason.  In addition, the Executive agrees that a
termination of employment shall not be deemed to be for Good Reason unless
(i) the Executive

 

--------------------------------------------------------------------------------


 

gives the Company written notice describing the event or events which are the
basis for such termination within 45 days after the event or events occur,
(ii) such grounds for termination (if susceptible to correction) are not
corrected by the Company within 45 days of the Company’s receipt of such notice,
and (iii) the Executive terminates employment no later than 30 days after the
expiration of the cure period described in clause (ii) of this paragraph.

 

4.4                               Change of Control.  A “Change of Control”
shall take place on the date of the earlier to occur of any of the following
events:

 

(a)                                  The acquisition by any person, other than
the Company or the Company’s parent or any of the parent’s subsidiaries, of
beneficial ownership of 50% or more of the combined voting power of the
Company’s then outstanding voting securities;

 

(b)                                 The purchase of a majority of the shares of
Common Stock of the Company under a tender offer or exchange offer, other than
an offer by the Company or the Company’s parent or any of the parent’s
subsidiaries; or

 

(c)                                  Completion of a merger, liquidation or
dissolution of the Company, or the sale of all or substantially all of the
assets of the Company, in each case that does not result in the Parent retaining
direct or indirect control of the Company.

 

4.5                               Change of Control Period.  A “Change of
Control Period” shall mean the period of time commencing with the date on which
the Change of Control occurs, and ending 12 months after the effective date of
the Change of Control.

 

5.                                      Delay of Payment Pursuant to
Section 409A.  The parties agree that this Agreement is intended to comply with
the requirements of Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”) or an exemption from Section 409A.  For purposes of
this Agreement, each amount to be paid or benefit to be provided hereunder shall
be construed as a separate identified payment for purposes of Section 409A. 
With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(iii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.  Notwithstanding anything to the
contrary in this Agreement,  no compensation or benefits payable in connection
with a Separation from Service shall be paid to the Executive during the
six-month period following such Separation from Service to the extent that the
Company reasonably determines that the Executive is a “specified employee” at
the time of such Separation from Service and that paying such amounts at the
time or times indicated in this Agreement would be a prohibited distribution
under Internal Revenue Code Section 409A(a)(2)(b)(i).  If the payment of any
such

 

--------------------------------------------------------------------------------


 

amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six-month period (or such earlier date
upon which such amount can be paid under Section 409A without being subject to
such additional taxes, including as a result of the Executive’s death), the
Company shall pay to the Executive a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to the Executive during such
six-month period, without interest thereon.

 

6.                                      Dispute Resolution. Either the Executive
or the Company may elect to have any good faith dispute or controversy arising
under or in connection with this Agreement settled by arbitration by providing
written notice of such election to the other party specifying the nature of the
dispute to be arbitrated.  If arbitration is selected, such proceeding shall be
submitted to confidential, final and binding arbitration before JAMS (formerly
known as Judicial Arbitration and Meditation Services) sitting in a location
agreed to by the Company and the Executive within 50 miles from the location of
the Executive’s principal place of employment and conducted under the auspices
and then-existing Employment Arbitration Rules of JAMS.  The decision of the
arbitrator shall be final and binding on both parties, provided however, that
the arbitrator shall not have the authority to alter or amend, or add to or
delete from the provisions of this Agreement in any way, except as provided
herein.  To the extent that the Executive prevails on the material issues in any
litigation or arbitration seeking to enforce the provisions of this Agreement,
the Executive is entitled to reimbursement by the Company of all expenses of
such litigation or arbitration, including any reasonable legal fees and expenses
and any costs and disbursements as such costs may be awarded by the court or
arbitrator.

 

The Executive shall be entitled to reimbursement of the fees and expenses
described under this Section 4 during the period commencing on the effective
date of this Agreement and ending on the Executive’s death.  Any reimbursement
of fees and expenses under this Agreement shall be made on or before the last
day of the year following the year in which the expense is incurred.  The amount
of fees and expenses eligible for reimbursement during a year shall not affect
the expenses eligible for reimbursement in any other year except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code.  The right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

7.                                      Executive Release and Representations

 

7.1                               Release Required.  The amount payable pursuant
to Section 3 shall only be payable if the Executive delivers to the Company and
does not revoke a general release and waiver of all claims related to the
Company, its Parent and its subsidiaries, and each of their past and present
officers, directors, employees and stockholders, including without limitation
claims relating to the Executive’s employment by the Company and the Separation
from Service, discrimination claims, employment-related tort claims, contract
claims and claims under this Agreement, in such form and substance satisfactory
to the Company; provided, however, that, such release will not include a waiver
of any rights the Executive may have (a) to Accrued Benefits, (b) under any
outstanding equity grant, (c) to enforce the Executive’s rights under this
Agreement, (d) as a stockholder of the Company, if applicable, and (e) to
indemnification and directors and officers liability insurance coverage.

 

--------------------------------------------------------------------------------


 

7.2                               Non-Solicitation.  The Executive agrees that,
during his employment with the Company and for the period of one year beginning
from the date of the Executive’s Separation from Service, Executive shall not,
directly or indirectly or by action in concert with others, hire current or
former employees, agents, independent contractors, or other service providers of
the Company (which shall for this purpose only include individuals employed by
the Company at any point during the 12 months preceding such hiring), disrupt,
damage, impair or interfere with the Company’s relationships with its work
staff, or induce or influence (or seek to induce or influence) any person who is
engaged (as an employee, agent, independent contractor, or otherwise) by the
Company to alter or terminate his employment or engagement, except in the good
faith performance of the Executive’s duties on behalf of the Company; provided
that the Executive may serve as a reference for such individuals and actions
taken by any person or entity with which the Executive is associated if the
Executive is not, directly or indirectly, personally involved in such
solicitation and has not identified such individual for soliciting will not be
considered a violation for purposes of this Section 7.2.  This shall not be
construed to prohibit general solicitations of employment through the placing of
advertisements.

 

7.3                               Non-Compete.  Eligibility for payments and
benefits under Section 3 is contingent upon the Executive’s agreement and
compliance with the Company’s requirement that the Executive not accept
employment or an engagement as a consultant with a competitor for a period of
one year beginning on the date of the Executive’s Separation from Service
whereupon such position is comparable to the position the Executive held with
the Company and where the Executive cannot reasonably satisfy the Company that
the new employer is prepared to and/or does take adequate steps to preclude and
to prevent inevitable disclosure of trade secrets, as prohibited under the
Company’s policies with respect to the use and disclosure of confidential and
proprietary information, as set forth in the most-recent confidentiality and
inventions agreement that the Executive has executed with the Company and by
this reference made a part hereof.  It is a specific condition of this Agreement
that, for a period of one year following the date of the Executive’s Separation
from Service, the Executive is obligated to immediately notify the Company as to
the specifics of the new position that the Executive is planning to commence as
an employee or consultant for any company which is a competitor of the Company.

 

7.4                               Non-Disparagement.  The Executive agrees that,
while he is employed by the Company and thereafter, he will not, or encourage or
induce others to, Disparage the Company or any of its past and present officers,
directors, employees, stockholders, products or services.  “Disparage” includes,
without limitation, making comments or statements to the press, the Company’s
employees or any individual or entity with whom the Company has a business
relationship (including, without limitation, any vendor, supplier, customer or
distributor of the Company) that could adversely affect in any manner: (a) the
conduct of the business of the Company (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company, or any of its products or services, or the business or personal
reputation of the Company’s past or present officers, directors, employees or
stockholders.  Nothing herein shall prohibit the Executive (i) from responding
truthfully to any governmental investigation, legal process or inquiry related
thereto, (ii) from making traditional competitive statements in the course of
promoting a competitive business, so long as any statements described in this
clause (ii) do not intentionally Disparage the Company or any

 

--------------------------------------------------------------------------------


 

of its past and present officers, directors, employees, stockholders, products
or services and are not based on Confidential Information obtained during the
course of the Executive’s employment with the Company, (iii) from making
statements in the course of the good faith performance of the Executive’s
assigned duties and responsibilities and for the benefit of the Company or in
order to in good faith enforce the Executive’s rights under this Agreement,
(iv) from rebutting untrue or misleading statements in good faith.  This
Section 7.4 is made and entered into solely for the benefit of the Company and
its successors and permitted assigns, and no other person or entity shall have
any cause of action hereunder.

 

7.5                               Transition and Other Assistance.  During the
30 days after notice of termination of the Executive’s employment has been given
(or, if shorter, during the period between the date written notice of
termination and the effective date of the Executive’s termination of
employment), the Executive will take all actions the Company may reasonably
request to maintain the Company’s business, goodwill and business relationships
and to assist with transition matters.  In addition, upon the receipt of notice
from the Company (including outside counsel), the Executive agrees that while he
is employed by the Company and thereafter, he will respond and provide
information with regard to matters in which he has knowledge as a result of his
employment with the Company, and will provide assistance to the Company and its
representatives in the defense or prosecution of any claims that may be made by
or against the Company, to the extent that such claims may relate to the period
of his employment with the Company.  The Executive agrees to promptly inform the
Company if he becomes aware of any lawsuits involving such claims that may be
filed or threatened against the Company.  The Executive also agree to promptly
inform the Company (to the extent he is legally permitted to do so) if he is
asked to assist in any investigation of the Company (or its actions), regardless
of whether a lawsuit or other proceeding has then been filed against the Company
with respect to such investigation, and will not do so unless legally required. 
Upon presentment to the Company of appropriate documentation, the Company will
compensate the Executive at a customary per diem consulting fee in effect at the
time, plus reasonable expenses, in connection with any actions requested by the
Company under this Section 7.5 following the termination of his employment. 
Following the termination of the Executive’s employment, the Company agrees that
it will coordinate any such request for assistance with the Executive’s other
business or professional commitments and responsibilities to minimize the degree
to which such request interferes with such commitments and responsibilities.

 

7.6                               Resignations.  Upon termination of the
Executive’s employment for any reason, the Executive agrees to immediately
resign from (a) all boards of directors, committees and officer or other
positions of the Company and (b) all fiduciary positions (including as trustee)
the Executive holds with respect to any pension plans or trusts established by
the Company.

 

The obligations contained in this Section 7 shall survive the termination of the
Executive’s employment with the Company for any reason and shall be fully
enforceable thereafter. The Company may bring an action or proceeding to
temporarily, preliminarily or permanently enforce this Section 7.  The Executive
agrees that (i) violating any part of this Section 7 would cause damage to the
Company that cannot be measured or repaired and that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section 7
would be inadequate, (ii) the Company therefore is entitled to an injunction,
restraining order

 

--------------------------------------------------------------------------------


 

or other equitable relief restraining any actual or threatened violation of this
Section 7 in addition to any remedies at law, (iii) no bond will need to be
posted for the Company to receive such an injunction, order or other relief, and
(iv) no proof will be required that monetary damages for violations of this
Section 7 would be difficult to calculate and that remedies at law would be
inadequate.  In addition, in the event of a violation by the Executive of this
Section 7, any severance payments or benefits being paid to the Executive
pursuant to this Agreement or otherwise shall immediately cease and any
severance previously paid to the Executive shall be immediately repaid to the
Company.

 

8.                                      Miscellaneous.

 

8.1                               Entire Agreement.  This Agreement supersedes
any prior agreements or understandings, oral or written, between the Executive
and the Company with respect to the subject matter hereof, and constitutes the
entire agreement of the parties with respect thereto.

 

8.2                               Modification.  This Agreement shall not be
varied, altered, modified, cancelled, changed or in any way amended except by
mutual agreement of the parties in a written instrument executed by the parties
or their legal representatives.

 

8.3                               Severability.  In the event that any provision
or portion of this Agreement shall be determined to be invalid or unenforceable
for any reason, the remaining provisions of this Agreement shall be unaffected
and shall remain in full force and effect.

 

8.4                               Tax Withholding.  The Company may withhold all
Federal, state, city or other taxes required pursuant to any law or governmental
regulation or ruling.

 

8.5                               Contingent Reduction of Parachute Payments.
 If there is a change in ownership or control of the Company that would cause
any payment or distribution by the Company or any other person or entity to the
Executive or for his benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (such excise tax,
together with any interest or penalties incurred by the Executive with respect
to such excise tax, the “Excise Tax”), then the Executive will receive the
greatest of the following, whichever gives the Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject the Executive to the Excise Tax (the “Safe Harbor
Amount”).  If a reduction in the Payments is necessary so that the Payments
equal the Safe Harbor Amount and none of the Payments constitutes a “deferral of
compensation” within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”), then the reduction shall occur in the manner the
Executive elects in writing prior to the date of payment.  If any Payment
constitutes Nonqualified Deferred Compensation or if the Executive fails to
elect an order, then the Payments to be reduced will be determined in a manner
which has the least economic cost to the Executive and, to the extent the
economic cost is equivalent, will be reduced in the inverse order of when
payment would have been made to the Executive, until the reduction is achieved. 
All determinations required to be made under this Section 8.5, including whether

 

--------------------------------------------------------------------------------


 

and when the Safe Harbor Amount is required and the amount of the reduction of
the Payments and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
the Company (the “Accounting Firm”).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.  Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

 

8.6                               Board Committee.   Any action taken or
determination made by the Board of Directors under this Agreement may be taken
or made by the Compensation Committee or any other Committee of the Board of
Directors.

 

8.7                               No Offset or Mitigation.  All amounts payable
by the Company hereunder shall be paid without notice or demand.  The Executive
shall not be obligated to seek other employment in mitigation of the amounts
payable or arrangements made under this Agreement, and the obtaining of any
other employment shall not result in a reduction of the Company’s obligations to
make the payments, benefits and arrangements required to be made under this
Agreement.

 

8.8                               Successors.  This Agreement shall be binding
upon and inure to the benefit of the Executive and his estate, and the Company
and any successor of the Company or affiliate of a successor to the Company, but
neither this Agreement nor any rights arising hereunder may be assigned or
pledged by the Executive.  All references in this Agreement to the Company shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of the Company. Any successor of the Company shall be
deemed substituted for all purposes of the “Company” under the terms of this
Agreement.  As used in this Agreement, the term “successor” shall mean any
person, firm, corporation or business entity or affiliate thereof which at any
time, whether by merger, purchase or otherwise, directly or indirectly acquires
all or substantially all of the assets or the business of the Company, including
any entity that shall be the surviving corporation in a merger with the Company
or the acquiring person or affiliate of the acquiring person in an acquisition
of the Company and/or of all or substantially all of its business or assets,
regardless of whether such transaction constitutes a change of control.  In all
cases, the Company or successor shall remain jointly and severally liable for
all obligations hereunder.

 

8.9                               Governing Law.   To the extent not preempted
by Federal law, the provisions of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of
Massachusetts.

 

8.10                        Notice.   Any notices, requests, demands or other
communications required by or provided for in this Agreement shall be sufficient
if in writing and sent by either party by personal delivery, recognized
overnight commercial courier, or registered or certified United States mail to
the Executive at the last address  shown on the records of the Company or, in
the case of the Company, at its principal office, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
and shall be deemed to have been duly given when delivered or five days after
deposit in the United States mail (except that notices of change of address
shall be effective only upon receipt (or refusal of receipt)).

 

--------------------------------------------------------------------------------


 

8.11                        Scope of Agreement.  Nothing in this Agreement shall
be deemed to alter the “at-will” nature of the Executive’s employment or entitle
the Executive to continued employment with the Company.

 

8.12                        Counterparts.  This Agreement may be executed
(including by facsimile or scanned electronic mail transmission) in
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.

 

MRV COMMUNCATIONS — BOSTON DIVISION, INC.

EXECUTIVE

 

 

 

 

By:

/s/ Jennifer Hankes Painter

 

 

By:

/s/ Barry Gorsun

Name:

Jennifer Hankes Painter

 

Barry Gorsun

Title:

Secretary

 

 

 

--------------------------------------------------------------------------------